DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1, 7-9, 11, 20-21, 34, 39, 46, 62, 101, 112, and 129 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election of Group II was made without traverse in the reply filed on 3/11/2020.
Applicant's election without traverse of species, test substance, in the reply filed on 3/11/2020 is acknowledged.
Claims 1, 7-9, 11, 20-21, 34, 39, 46, 62, 68-70, 101-102, 104, 112, 120, and 129 are pending.  Claims 68-70, 102, 104, and 120 are under consideration for this Office Action.
Specification
The disclosure is objected to because of the following informalities:
The use of the terms Novogen Bioprinters®, NovoGelTM, MatrigelTM, and Novogel® which are trade names or marks used in commerce, have been noted in this application (¶92, ¶107, ¶108, and ¶130). It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68-70, 102, 104, and 120 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
Claim 68 recites the limitation "maturing the deposited bio-ink in a cell culture media" in line 8.  It is unclear which deposited bio-ink or if both, the epidermal bio-ink and the dermal bio-ink, are maturing in step e.  Claims 69-70, 102, 104, and 120 are dependent on claim 68 and are also rejected due to said dependency. 
Claim 102 recites the limitation "the tissue is not deposited on a scaffold" and depends from claim 68; however, this limitation is unclear because claim 68 does not recite depositing the tissue and only recites forming a tissue from the dermal and epidermal layers deposited on the deposit surface.  Claim 102 can be amended to “wherein the surface is not a scaffold” to overcome the rejection.
Claim 104 recites the limitation "The method of claim 68, comprising depositing a test substance." It is unclear when this step should be performed in relation to the steps recited in claim 68.  	 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 68, 70 and 120 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael (Michael, S. et al., Tissue Engineered Skin Substitutes Created by Laser-Assisted Bioprinting Form Skin-Like Structures in the Dorsal Skin Fold Chamber in Mice, 2013, PLOS ONE, 8(3), 1-12). 
Regarding claim 68, Michael teaches a laser-assisted bioprinting (LaBP) technique (method) to create a fully cellularized skin substitute. The unique feature of LaBP is the possibility to position different cell types in an exact three-dimensional (3D) spatial pattern. Michael teaches positioning fibroblasts and keratinocytes on top of a stabilizing matrix (surface) (Michael Abstract, lines 3-5). 
claim 68, step a and step b, Michael teaches the cells (NIH3T3 fibroblasts and HaCaT keratinocytes) were trypsinized and centrifuged at 400 g.  A pellet containing 1.5 million cells was resuspended in a mixture of 37 ml collagen, 5 ml phosphate buffered saline and 0.8560.5 ml sodium hydroxide for neutralization prior to the transfer (Michael Pg. 2, Col. 2, ¶ 2). 
Regarding claim 68, step c and step d, Michael teaches for the skin substitutes 20 layers of fibroblast-containing collagen and 20 layers of keratinocyte-containing collagen were printed subsequently onto a sheet of MATRIDERM® (Michael Pg. 2, Col. 2, ¶ 2; Figure 1: depicts keratinocytes/epidermal bio-ink forming a layer on fibroblasts/dermal bio-ink).
Regarding claim 68, step e, Michael teaches the constructs were raised to the air-liquid-interface and cultivated with differentiation medium on top of plastic platforms (Michael Pg. 2, Col. 2, ¶ 4).  Proliferation could be found in all examined stages of the in vitro cultures (Michael Pg. 7, Col. 1, ¶ 3, lines 3-4). 
Regarding claim 70, Michael teaches cells were arranged in 3D skin constructs using LaBP (laser-assisted bioprinting) (Michael Pg. 2, Col. 1, ¶ 4).  The laser pulses are focused through the upper glass slide into the laser absorbing layer, which is evaporated locally. The vapor pressure propels a small amount of the subjacent biomaterial towards the receiver glass slide (reads on aerosol spray bioprinting) (Michael Pg. 2, Col. 2, ¶1, lines 5-8).   	
Regarding claim 120, Michael teaches 20 layers of fibroblast-containing collagen and 20 layers of keratinocyte-containing collagen were printed subsequently onto a sheet of Matriderm (reads on temporal delay in the deposition of epidermal bio-Michael Pg. 2, Col. 2, ¶ 2, lines 7-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Michael (Michael, S. et al., Tissue Engineered Skin Substitutes Created by Laser-Assisted Bioprinting Form Skin-Like Structures in the Dorsal Skin Fold Chamber in Mice, 2013, PLOS ONE, 8(3), 1-12) in view of Seol (Seol, Y-J. et al., Bioprinting technology and its applications, Epub 2014 Jul 24, European Journal of Cardio-Thoracic Surgery, 46, 342-348). 
	Michael teaches bioprinting of the dermal bio-ink (Michael Pg. 2, Col. 1, ¶ 4), but does not teach extrusion bioprinting. 
	Seol teaches bioprinting techniques, such as jetting (includes laser-assisted as taught by Michael) and extrusion-based systems. Seol discloses advantages include wide material selectivity, scalable production, use of synthetic polymers (Seol Figure 3: Extrusion-based bioprinting) and cell viability in the fabricated structure by extrusion-based bioprinters is reportedly higher than 90% (Seol Pg. 344, Col. 2, lines 14-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michael's method by depositing the dermal bio-ink by extrusion bioprinting, as taught by Seol.  This is because Seol discloses advantages such as scalable production and higher cell viability in structures fabricated by extrusion bioprinting (Seol Figure 3, Pg. 344, Col. 2, lines 14-15). 
 
Claim 102 is rejected under 35 U.S.C. 103 as being unpatentable over Michael (Michael, S. et al., Tissue Engineered Skin Substitutes Created by Laser-Assisted Bioprinting Form Skin-Like Structures in the Dorsal Skin Fold Chamber in Mice, 2013, PLOS ONE, 8(3), 1-12) in view of Norotte (Norotte, C. et al., Scaffold-Free Vascular Tissue Engineering Using Bioprinting, 2009, Biomaterials, (30)30, 5910-5917).
	Michael does not teach the tissue is not deposited on a scaffold. 
	Norotte teaches scaffold choice, immunogenicity, degradation rate, toxicity of degradation products, host inflammatory responses, fibrious tissue formation due to Norotte Pg. 1, Introduction, ¶ 2 – Pg. 2, line 2).  Norotte discloses a fully biological scaffold-free tissue engineering technology to fabricate small-diameter multi-layered tubular vascular grafts that are readily perfusable for further maturation (Norotte Pg. 2, ¶ 4, lines 1-3).  For cylindrical bioink, cylinders were mechanically extruded into specifically prepared non-adhesive Teflon or agarose molds using the bioprinter (Norotte Pg. 3, Preparation of multicellular spheroids and cylinders and agarose rods, ¶ 1, lines 11-12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michael's method of fabricating a three-dimensional, engineered, biological skin tissue by not depositing the tissue on a scaffold, as taught by Norotte, because scaffolds may affect the long term behavior of the engineered tissue construct and interfere with its primary biological function (Norotte Pg. 1, Introduction, ¶ 2 – Pg. 2, line 2).

Claim 104 is rejected under 35 U.S.C. 103 as being unpatentable over Michael (Michael, S. et al., Tissue Engineered Skin Substitutes Created by Laser-Assisted Bioprinting Form Skin-Like Structures in the Dorsal Skin Fold Chamber in Mice, 2013, PLOS ONE, 8(3), 1-12) in view of Stark (US20130078666A1).
Michael does not teach depositing a test substance to evaluate its ability to elicit a change in skin tissue. 
Stark teaches screening of agents capable of influencing skin, comprising contacting a skin equivalent with an agent capable of influencing human skin and determining whether the skin equivalent is influenced by the agent (Stark Claim 23). The disclosed screening method allows evaluation for toxicity and efficacy screenings (Stark ¶ 58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michael's method by further depositing a test substance under evaluation for its ability to elicit a change in skin tissue, as taught by Stark. This is because Stark teaches contacting said agent to the skin equivalent/skin tissue construct would allow assessment of an agent’s effects on wound healing, protection against UV light, therapeutic nature, or toxicity (Stark ¶ 55-58). 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (Design and Fabrication of Human Skin by Three-Dimensional Bioprinting, 2014, Tissue Engineering, 20(6), 473-484) discloses a method of printing engineered tissue composites made of human keratinocytes and human fibroblasts that mimic skin layers through a three-dimensional (3D) freeform fabrication technique. Malda (25th Anniversary Article: Engineering Hydrogels for Biofabrication, 2013, Advanced Materials, 25, 5011-5028) discloses biofabrication techniques for tissue engineered constructs. Gruene (Laser Printing of Stem Cells for Biofabrication of . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657